DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Status of Claims
Claims 1-15, filed on 11/18/2021, are under consideration.
Response to Arguments
Applicant’s arguments, see pg. 5-6 filed on 11/18/2021, with respect to 35 USC 103 rejections of the claims over Eisinger, Buchanan, and Reagan have been fully considered and are persuasive.  The obviousness rejections of pending claims are withdrawn. 
Applicants argue that the prior art does not teach or suggest the temperature of the removing oxygen impurities from the olefin to be 50-100°C; Applicants point out that Eisinger suggests a temperature of under 40°C in the oxygen removal from the olefin. This argument is found persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art was located to teach or suggest removing oxygen impurities from an olefin feed to oligomerization said oligomerization uses Cr-catalyst said catalyst being deactivated with a catalyst deactivator wherein the oxygen removal is carried out at a temperature of 50-100°C.
Wagner et al. (US 2017/0247298) is considered the closest prior art that teaches a method for oligomerizing olefins wherein the olefinic feed is contacted with an adsorbent to remove impurities including oxygen ([0001], [0019]-[0020], [0026] and [0028]). This reference is silent 
O’Rear (US 2002/0003102) is another references that suggests oxygen removal (from a paraffinic feed that is dehydrogenated) and oligomerization ([0088], [0175]-[0176] and [0179]): a paraffinic feed is treated with an adsorbent to remove oxygen, the purified paraffinic feed is then dehydrogenated to make the olefins, and the olefins are oligomerized to make oligomers. This reference is silent about at least the temperature of oxygen removal step being 50-100°C.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title is amended as follows: “Method for Preparing a Linear Alpha Olefin including Oxygen Removal from the Feed“

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772